Ferguson, Judge
(concurring):
I concur.
In United States v Care, 18 USCMA 535, 40 CMR 247, the majority of this Court laid down two sets of rules governing the inquiry to be made in determining the providency of a plea of guilty. One set of these rules governed cases tried before that date (August 29, 1969), and for the thirty-day period thereafter; the other applied to cases tried after the expiration of thirty days from the date of the opinion. I dissented to the majority’s view in Care for those cases tried before August 29, 1969, and after the case of Chancelor, 16 USCMA 297, 36 CMR 453. I concurred in the pronouncement in Care which established the rule to be effective thirty days after August 29, 1969. Care has been followed by the majority of this Court and has become the law. I, therefore, follow it on cases tried before the effective date of the new rules in Care.